Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1456 Page 1 of 27




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


      JANE DOE,                                                  AMENDED 1
                                                            MEMORANDUM DECISION
                     Plaintiff,                                 AND ORDER

      v.
                                                          Case No. 2:18-CV- 807-RJS-JCB
      INTERMOUNTAIN HEALTH CARE,
      INC. and SELECTHEALTH, INC.,
                                                        Chief District Judge Robert J. Shelby
                     Defendants.                         Magistrate Judge Jared C. Bennett



           Before the court are Plaintiff Jane Doe’s (“Plaintiff”) Short Form Discovery Motion Re:

  Defendants’ Assertions of Privilege and Defendants Intermountain Health Care, Inc. (“IHC”)

  and SelectHealth, Inc.’s (“SelectHealth”) (collectively “Defendants”) Motion Memorandum Re:

  Privileged Documents (referred to jointly as “Motion”). 2 The court held oral argument on the

  matter on September 30, 2020. 3 Following the hearing, the court requested additional briefing on

  the privilege issues discussed on the record and ordered Defendants to submit the documents for

  an in camera review. 4 On October 21, 2020, pursuant to the court’s order, Defendants submitted

  their challenged documents in camera with an updated privileged log and brief in support of




  1
   This amended order is issued contemporaneously with the order granting in part and denying in
  part the motion for clarification, ECF No. 141.
  2
      ECF Nos. 104, 126.
  3
      ECF No. 122.
  4
      ECF No. 121.
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1457 Page 2 of 27




  their assertions of privilege. 5 Plaintiff filed a response memorandum, 6 and Defendants filed a

  reply. 7

             After reviewing the parties’ submissions and the documents submitted in camera, the

  court issued an Oral Argument Order (“Oral Argument Order”) prior to the hearing, wherein the

  court provided tentative rulings and ordered that counsel be prepared to address particular

  issues. 8 On December 21, 2020, the court held oral argument over video teleconference. At the

  conclusion of the hearing, the court took the matter under advisement.

             After carefully reviewing the documents in camera, and considering the parties’ briefs,

  relevant law, and arguments of counsel, the court GRANTS IN PART and DENIES IN PART

  the Motion. 9 The court addresses the discoverability of each document below.

                                               BACKGROUND

             Plaintiff brings this action against IHC and SelectHealth alleging improper denial of

  insurance benefits. Plaintiff, an employee of IHC, had an insurance policy through a self-funded

  employee welfare benefits plan (the “Plan”). SelectHealth was the third-party claims

  administrator for the Plan. In 2017 and 2018, Plaintiff received mental health treatment at a

  residential treatment facility. Plaintiff filed insurance claims with SelectHealth for coverage of

  her treatment, and SelectHealth denied full payment. Plaintiff pursued internal and external

  appeals, which SelectHealth denied. Plaintiff then commenced this action in October 2018 under

  the Employee Retirement Income Security Act and the Mental Health Parity and Addiction


  5
      ECF No. 126.
  6
      ECF No. 127.
  7
      ECF No. 129.
  8
      ECF No. 134.
  9
      ECF Nos. 104, 126.

                                                      2
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1458 Page 3 of 27




  Equity Act. Broadly stated, Plaintiff alleges that Defendants improperly denied her claims,

  misrepresented the bases for denying coverage, and withheld Plan-related documents.

         On August 28, 2020, Plaintiff moved to compel Defendants to produce documents withheld

  as privileged. Plaintiff seeks the production of communications that were generated in response to

  Plaintiff’s December 5, 2018 request. In compliance with the court’s September 30, 2020 Order,

  Defendants submitted an amended privileged log and the challenged documents for an in camera

  review to resolve the dispute. The documents submitted for in camera review include approximately

  1,317 pages comprised primarily of email discussion threads and documents attached to those emails.

         The parties have each advanced several arguments purportedly demonstrating either the

  protected nature of the disputed documents or the absence of any such protection. Although

  Plaintiff does not have the benefit of having examined the documents, Plaintiff, based on the

  amended privilege log, has identified three reasons why the disputed documents should be

  discoverable in the context of this litigation. Plaintiff contends that certain documents are not

  protected by attorney-client privilege because they do not constitute communications in which

  legal advice was sought or conveyed and contain purely factual information. Plaintiff also argues

  that the documents were not prepared in anticipation of litigation but reflect work prepared in the

  ordinary course of Defendants’ business and, therefore, are neither confidential nor protected by

  the work product doctrine. Lastly, Plaintiff argues the documents are not privileged because they

  fall within the fiduciary exception to privilege.

         Conversely, Defendants assert the fiduciary exception does not apply and primarily

  advance two arguments for why the disputed documents are protected by attorney-client

  privilege and, in some instances, by the work product doctrine. Defendants first argue that the

  emails reflect Defendants’ requests and receipt of legal advice from Defendants’ in-house

  counsel and outside counsel. Second, Defendants contend that certain emails and documents

                                                      3
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1459 Page 4 of 27




  attached to emails—although independently containing nonprivileged information—are

  nevertheless privileged because they relate to the facilitation of legal advice and revealing the

  contents of those documents would reveal the substance of privileged communications.

                                           LEGAL STANDARDS

            The court begins by setting forth the standards that it has used in evaluating Defendants’

  privilege claims. The court discusses attorney-client privilege followed by the work product

  doctrine.

       I.   ATTORNEY-CLIENT PRIVILEGE

            The attorney-client privilege protects confidential communications between client and

  counsel made for the purpose of obtaining or providing legal assistance. 10 A party invoking the

  attorney-client privilege must show “(1) a communication (2) between privileged persons, (3)

  made in confidence,[] (4) for the purpose of seeking, obtaining, or providing legal assistance.” 11

  The burden of establishing each element rests with the party asserting privilege. 12 The court

  construes the privilege narrowly because it renders relevant information undiscoverable, and,

  therefore, the court applies it “only where necessary to achieve its purpose.” 13 The legal

  standards for each element of attorney client privilege are briefly discussed below.




  10
       United States v. Constr. Prods. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996).
  11
    Hedquist v. Patterson, 215 F.Supp.3d 1237, 1244 n.2 (D. Wyo. April 18, 2016) (citations
  omitted); see also United States v. Lopez, 777 F.2d 543, 552 (10th Cir. 1985); Restatement
  (Third) of the Law Governing Lawyers § 68 (2000); Edna Selan Epstein, THE ATTORNEY-CLIENT
  PRIVILEGE AND THE WORK-PRODUCT DOCTRINE 35 (6th ed. 2017).
  12
       In re Foster, 188 F.3d 1259, 1264 (10th Cir. 1999).
  13
       Fisher v. United States, 425 U.S. 391, 403 (1976).

                                                     4
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1460 Page 5 of 27




               A. Communications

           The communications at issue here are emails and attachments to emails. The emails are

  contained in a string that gets longer after more responses to the original email are transmitted.

  Where, as here, Defendants assert privilege to a string of emails, Defendants bear the burden of

  establishing the aforementioned elements for each email in the string. 14

           Additionally, because there are attachments to the email strings, Defendants must also

  establish the elements of attorney-client privilege for each attachment. Even if attorney-client

  privilege protects an email itself, attachments to the email are not privileged unless the attached

  document is privileged when the client created it. 15 Thus, a document that was not privileged in

  the client’s hands cannot magically become privileged merely by sending it to an attorney in

  search of legal advice. 16 “Were the rule otherwise, a party could shield quantities of highly

  relevant and fully discoverable documentary evidence through the simple expedient of

  conveying copies to [its] attorney.” 17

           Despite this authority, Defendants contended at oral argument that the court’s reading of

  Fisher was too broad and that when pre-existing, non-privileged emails or attachments are



  14
    N.L.R.B. v. Interbake Foods, LLC, 637 F.3d 492, 503 (4th Cir. 2011); see In re Appl. of
  Chevron Corp., No. MC10371CKKDAR, 2013 WL 11241413, at *5 (D.D.C. Apr. 22, 2013)
  (“[F]ederal courts generally expect that attachments, like earlier strings in email correspondence,
  need to be treated separately and logged as such.” (internal quotation marks and citation
  omitted)).
  15
     Fisher, 425 U.S. at 403–04; see, e.g., HSBC I, 2014 WL 1327952, at *3 (S.D.N.Y. April 3,
  2014) (“Even if the emails themselves were privileged, to the extent that the request for advice
  attaches business records created in the ordinary course of business, those business records do
  not become privileged because copies are also sent to counsel in connection with a request for
  advice.” (internal quotation marks and citation omitted)).
  16
       Pacamor Bearings, Inc. v. Minebea Co., 918 F. Supp. 491, 511 (D.N.H. 1996).
  17
    Renner v. Chase Manhattan Bank, No. 98-CV-926, 2001 WL 1356192, *5 (S.D.N.Y. Nov. 2,
  2001).

                                                   5
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1461 Page 6 of 27




  connected to privileged emails containing attorney-client communications, those forwarded

  emails and corresponding attachments become privileged too. Defendants cited three district

  court cases in the Sixth and Seventh Circuits for the proposition that forwarded non-privileged

  emails and attachments to emails are also privileged if they are attached to emails seeking legal

  advice that may relate to those attachments. 18 This court will not follow these decisions because

  they ignore the Supreme Court’s holding in Fisher.

             In Fisher, the United States subpoenaed tax information from two taxpayers as part of

  “an investigation of possible civil or criminal liability under the federal income tax laws.” 19

  After receiving the subpoenas, “the taxpayers transferred the documents to their lawyers . . . each

  of whom was retained to assist the taxpayer in connection with the investigation.” 20 The

  documents consisted of, among other things, tax returns and accountant analyses of the

  taxpayers’ finances. 21 Although the Supreme Court does not mention whether transfer of these

  documents to the attorneys was accompanied by a cover letter requesting legal advice, there is no

  question that the taxpayers hired these lawyers to provide them with legal services regarding the

  United States’ tax investigation. 22 When the taxpayers refused to comply with the subpoenas


  18
    Hilton-Rorar v. State & Fed. Commc’ns, No. 09-CV-1004, 2010 WL 1486916, *7 (N.D. Ohio
  April 13, 2010) (“Confidential e-mails from a client to his attorney attaching a pre-existing
  unprivileged e-mail may, nevertheless, be protected.”); Barton v. Zimmer, No. 06-CV-208, 2008
  WL 80657, *5 (N.D. Ind. Jan. 7, 2008) (“[E]ven though one e-mail is not privileged, a second e-
  mail forwarding the prior e-mail to counsel might be privileged in its entirety.”); Muro v. Target
  Corp., 250 F.R.D. 350, 363 (N.D. Ill. 2007) (stating that nonprivileged email can become
  privileged once forwarded to an attorney).
  19
       425 U.S. at 394.
  20
       Id.
  21
       Id.
  22
    Id. (recognizing that each lawyer “was retained to assist the taxpayer in connection with the
  investigation), id. at 402 (stating that the taxpayers “sought legal advice and turned the papers
  over to their attorneys” (emphasis added)).

                                                     6
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1462 Page 7 of 27




  because they no longer possessed the information, the United States subpoenaed the taxpayers’

  lawyers for the documents. 23 The lawyers refused to produce the subpoenaed documents on the

  grounds of attorney-client privilege. 24

             The Supreme Court required the attorneys to produce the subpoenaed information

  because “the documents were not privileged either in the hands of the lawyers or of their

  clients.” 25 The court reasoned that even though the documents were turned over to the lawyers

  for purposes of obtaining legal advice,

             [t]his Court and the lower courts have thus uniformly held that pre-existing
             documents which could have been obtained by court process from the client when
             he was in possession may also be obtained from the attorney by similar process
             following transfer by the client in order to obtain more informed legal advice. 26

  Therefore, even though these pre-existing documents were provided to the attorneys for the

  precise purpose of obtaining legal advice, the mere transfer of these documents to the attorney

  did not preclude them from being produced because they were not privileged while in the hands

  of the client.

             The three cases that Defendants cite ignore Fisher. Under the three cited cases, all a

  client has to do to assert privilege over pre-existing, non-privileged emails and attachments

  forwarded to an attorney is to show that they were transmitted with an email or letter that is

  privileged because it seeks legal advice. Getting around Fisher cannot be that easy. It seems odd

  indeed to assert that if the taxpayers in Fisher had merely included the subpoenaed documents in

  a package with a cover letter that sought legal advice, all the attached documents to that letter



  23
       Id.
  24
       Id. at 395.
  25
       Id. at 396.
  26
       Id. at 403.

                                                      7
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1463 Page 8 of 27




  would also become privileged. This court views that reading of Fisher with askance given that

  the Fisher court recognized that transferring the documents to legal counsel was for the express

  purpose of obtaining legal advice. Even so, the Court still required the documents to be produced

  because they were not privileged when in the hands of the client. The absence of a cover

  letter/email seeking legal advice has no bearing on whether forwarded pre-existing, non-

  privileged emails or attachments are privileged when transmitted to an attorney for the purpose

  of obtaining legal advice. Not surprisingly, numerous courts have long agreed that Fisher’s

  reasoning is not so easily overcome. 27 Therefore, pre-existing, non-privileged emails and

  attachments sent with a privileged communication seeking legal advice will not themselves be

  privileged merely because they were sent as part of a communication that was.

             B. Between Privileged Persons

         To qualify for attorney-client privilege, Defendants must show that each email was sent

  between privileged persons. In contesting Defendants’ ability to meet this element, Plaintiff


  27
     United States v. Osborn, 561 F.2d 1334, 1338 (9th Cir. 1977) (pre-existing, non-privileged
  documents given to attorney for the purpose of obtaining legal advice were not protected from
  subpoena under theory of attorney-client privilege); Clavo v. Zarrabian, No. 03-CV-864, 2003
  U.S. Dist. LEXIS 27202, *4 (C.D. Cal. Sept. 24, 2003) (“The mere transmittal of documents to a
  lawyer is insufficient to bring documents under the umbrella of the attorney-client privilege.”);
  Guidry v. Jen Marine LLC, No. 03-CV-18, 2003 U.S. Dist. LEXIS 15273, *6 (E.D. La. Aug. 22,
  2003) (holding that correspondence that merely transmits documents to or from an attorney, even
  at the attorney’s request for purposes of rendering legal advice to a client, are neither privileged
  nor attorney work product); Renner, 2001 WL 1356192, at *5; Draus v. Healthtrust, Inc., 172
  F.R.D. 384, 393 (S.D. Ind. 1997) (“The cover letter is protected by the attorney-client privilege.
  The [attached] agreement is not.”); Pacamor Bearings, 918 F.Supp. at 511 (“Attachments which
  do not, by their content, fall within the realm of privilege cannot become privileged merely by
  attaching them to a communication with the attorney.”); P&B Marina, L.P. v. Logrande, 136
  F.R.D. 50, 56 (E.D.N.Y. 1991) (“Merely attaching . . . documents to attorney-client
  communications does not constitute a basis for assigning privilege. To permit this result would
  abrogate the well-established rule that only the communication, not the underlying facts, are
  privileged.”); Sneider v. Kimberly-Clark Corp., 91 F.R.D. 1, 4 (N.D. Ill. 1980) (“Attachments
  which do not, by their content, fall within the realm of the privilege cannot become privileged by
  merely attaching them to a communication with an attorney.”).

                                                   8
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1464 Page 9 of 27




  argues that emails exchanged between employees of SelectHealth and IHC seeking legal advice

  from SelectHealth’s in-house counsel is not between privileged persons because SelectHealth

  and IHC expressly deny that they are agents for one another. This argument fails to show that the

  communications between Defendants were not between privileged persons.

          Several courts, including this one, 28 have long recognized that separate corporations “can

  be treated as one entity for attorney-client privilege purposes if they are closely affiliated and

  share the same legal interest.” 29 “Corporations consequently can demonstrate sufficient

  interrelatedness to be treated as one entity for attorney-client privilege purposes if they either are

  closely affiliated or share an identity of legal interest.” 30

          Defendants meet these requirements here. SelectHealth and IHC share a common history

  (SelectHealth was created from IHC), they share counsel, they have a common interest in this

  litigation, and they are both defendants against Plaintiff’s claims. Therefore, the court finds that

  the entities are sufficiently related to be able share confidential communications with each other

  for purposes of obtaining legal advice without risking loss of privilege so long as the elements of

  attorney-client privilege are otherwise met. 31


  28
    Brigham Young Univ. v. Pfizer, Inc., No. 06-CV-890, 2011 WL 2795892, at *5 (D. Utah July
  14, 2011).
  29
    Epstein, ATTORNEY-CLIENT PRIVILEGE 201 (listing several cases that found waiver of privilege
  between two corporate entities that were closely related).
  30
   Music Sales Grp. v. Morris, No. 98-CV-9002, 1999 U.S. Dist. LEXIS 16433, at *22 (S.D.N.Y.
  Oct. 22, 1999).
  31
    Plaintiff argues that because IHC and SelectHealth are not agents for each other, their
  communications between each other are not confidential. Although true that confidential
  communications between agents preserves attorney-client privilege, Restatement (Third) of the
  Law Governing Lawyers §70, agency is not the exclusive way to maintain confidential
  communications between different entities. Indeed, closely related entities qualify for the same
  protections as communications between agents. This is true for work product purposes too. In re
  Sunrise Sec. Litig., 130 F.R.D. 560, 583 (E.D. Pa. 1989) (holding that no waiver of work product
  occurs with an entity having common interests).

                                                      9
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1465 Page 10 of 27




               C. Made in Confidence

            When determining whether a communication was made in confidence between privileged

  persons, courts consider whether the material in the communication was intended to be private.

  Plaintiff contends that the communications between Defendants and their counsel could not be

  made in confidence to the exclusion of the plan beneficiary (i.e., Plaintiff) because of the

  fiduciary exception to attorney-client privilege. The fiduciary exception recognizes that “[t]here

  is no attorney-client privilege between a pension trustee and an attorney who advises the trustee

  regarding the administration of plan . . . because ‘[a]s a representative for the beneficiaries of the

  trust which he is administering, the trustee is not the real client.”’ 32 Conversely, the fiduciary

  exception does not apply when the trustee is seeking legal advice regarding its own interests,

  and, therefore, the communications between trustee and its attorney are protected under the

  attorney-client privilege. 33 Thus, for the exception to apply, the communications between the

  trustee and its attorney must pertain to the administration of the plan and not the trustee’s own

  legal needs.

            Although Plaintiff requested information from the Defendants under 29 U.S.C. § 1132(c),

  that fact, by itself, does not mean that Defendants were acting in a fiduciary capacity in

  responding to that request. At the outset, the court notes that there is no case holding that

  responses to § 1132(c) requests are per se answered in a fiduciary capacity that would entitle to

  requester to see all of the attorney-client privileged communications conveyed between attorney

  and client in responding to the request. Such a rule would be imprudent, and this case is a good

  example as to why. Plaintiff was already in active litigation with Defendants at the time of her



  32
       United States v. Evans, 796 F.2d 264, 265-66 (9th Cir. 1986) (citations omitted).
  33
       In re Long Island Lighting, Co., 129 F.3d 268, 272-73 (2d Cir. 1997).

                                                    10
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1466 Page 11 of 27




  § 1132(c) request. Naturally, when Defendants received the § 1132(c) information request while

  involved in litigation with Plaintiff—and that request touched on matters involved in the pending

  litigation—Defendants viewed that request as if it were the functional equivalent of a discovery

  request in litigation. Consequently, Defendants are defending their own interests instead of

  acting on behalf of the client beneficiary. If, however, this court were to hold that responses to

  § 1132 requests are produced in a fiduciary capacity, the law would sanction a tricky

  legerdemain around the attorney-client privilege by allowing the requesting party to see all the

  attorney-client communications between the Defendants and their counsel pertaining to matters

  in active litigation. That is not appropriate. Therefore, the fiduciary exception does not apply

  here, which means that the communications at issue between Defendants and their lawyers were

  made in confidence so that Plaintiff cannot see them if those communications meet the other

  elements of attorney-client privilege.

               D. For the Purpose of Seeking, Obtaining, or Providing Legal Assistance

            Even if a communication meets all the previously discussed elements, if it was not sent or

  received for the purpose of seeking, obtaining, or providing legal advice, then attorney-client

  privilege cannot apply. “The ultimate touchstone for application of the privilege . . . is whether

  the communication revealed advice from, or a request for advice made to, an attorney in some

  fashion.” 34 Just as the lack of an attorney on an email does not necessarily render that email

  discoverable, an attorney’s participation on the email chain does not necessarily establish

  privilege either. 35 Defendants must show, irrespective of whether an attorney sent or received the




  34
       United States v. Davita, Inc., 301 F.R.D. 676, 682 (M.D. Ga. 2014).
  35
    Kleeberg v. Eber, 2019 WL 2085412, at *6 (S.D.N.Y. May 13, 2019) (stating that a
  communication is not privileged by virtue of an attorney’s presence).

                                                    11
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1467 Page 12 of 27




  communication, that the primary purpose of the communication was to relay, request, or transmit

  legal advice. 36

             At oral argument, Defendants admitted that some of the emails at issue did not convey

  legal advice. For example, some of the emails at issue here contain exchanges of gratitude or

  well wishes between sender and recipient. Other emails discussed employee schedules or other

  topics that were related to but did not seek or obtain legal advice. Defendants argued that under

  Adams v. Gateway, Inc., 37 communications “relating to” the purpose of seeking legal advice

  from a legal adviser are subject to attorney-client privilege. Defendants then argued that because

  these thank you, status, and scheduling emails were all “related to” emails that sought or

  conveyed legal advice, they too were protected.

             This argument sounds reasonable if a party chooses to stop reading the Adams decision

  after the court uses “related to.” Indeed, the way the court applied the concept of “related to”

  clearly shows that the use of this phrase did not expand attorney-client privilege to

  communications that did not themselves seek or contain legal advice. This fact is evinced in

  several places within the opinion. For instance, the Adams court discusses the argument that

  emails between non-attorney employees could be protected by attorney-client privilege. 38 The

  court observes that communications between non-attorney employees can only be privileged if

  the emails were sent for the purpose of obtaining legal advice and “the purpose of obtaining legal

  services is present” in the email. 39 The court then states that the “presence of that purpose is

  determined from an inspection of the document,” and “[w]here an inspection of the document


  36
       Kirsch v. Brightstar Corp., 68 F.Supp.3d 846, 851-53 (N.D. Ill. Sept. 11, 2014).
  37
       No. 02-CV-106, 2003 WL 23787856, *5 (D. Utah Dec. 30, 2003).
  38
       Id. at *11.
  39
       Id.

                                                    12
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1468 Page 13 of 27




  itself fails to support a finding that the primary purpose of the document was to seek legal advice

  or services the privilege will be denied.” 40 Lest there be any doubt remaining, the Adams court

  then states that for privilege to attach to non-attorney employee communications, “it must be

  apparent that the communication from one employee to another was for the purpose of the

  second employee transmitting the information to counsel for advice or the document itself must

  reflect the requests and directions of counsel.” 41

             If attorney-client privilege attaches to all emails that merely “relate to” communications

  seeking or receiving legal advice, this discussion is unnecessary. There is no reason to require

  the document itself to bear indicia of seeking or receiving legal advice if all that the privilege

  proponent must show is that the communication merely “relates to” the previous seeking or

  provision of legal advice. Additionally, the Adams court required the privilege proponent to

  disclose emails and attachments to those emails that were clearly “related to” seeking and

  obtaining legal advice, but the court held that they were not privileged because those emails and

  attachments did not specifically seek or provide legal advice. 42 In fact, the court recognized that

  an email contained a “twenty-word sentence” of attorney-client privileged information, but,

  because the one sentence could be redacted, the court determined that the rest of the email could

  be produced. 43 This is significant because even though the rest of the email clearly “related to”

  the twenty words of legal advice, the Adams court ordered its production because the remainder

  of the email did not seek or provide legal advice. Thus, Defendants’ argument that any

  communication “related to” the provision or receipt of legal advice is privilege is unsupported.


  40
       Id. (citations and quotations omitted).
  41
       Id.
  42
       Id. at **17–22.
  43
       Id. at *20.

                                                     13
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1469 Page 14 of 27




  Instead, Defendants must show that each email and attachment for which privilege is asserted

  must seek or convey legal advice and not merely contain communications that are tangentially

  “related to” those privilege communications.

   II.      WORK PRODUCT DOCTRINE

            To invoke the protection of the work product doctrine, the party must show that the

  documents were prepared principally or exclusively to assist in anticipated or ongoing

  litigation.44 The party asserting the privilege has the burden of proving that the contested

  documents are protected by the work product doctrine. 45

            The crucial factor courts should consider when determining whether the work product

  doctrine applies to particular documents or materials is whether they were prepared with “with

  an eye toward” or “in anticipation of” or “because of the prospect of litigation.” 46 “[T]he

  doctrine is not satisfied merely by a showing that the material was prepared at the behest of a

  lawyer or was provided to a lawyer. Rather the materials must result from the conduct of

  investigative or analytical tasks to aid counsel in preparing for litigation.” 47 Documents that

  were created in the normal course of business not motivated by litigation cannot be protected

  under the work product doctrine. 48 Thus, if attachments to an email were created for a business


  44
     Fed. R. Civ. P. 26(b)(3)(A) (“Ordinarily, a party may not discover documents and tangible
  things that are prepared in anticipation of litigation or for trial by or for another party or its
  representative (including the other party's attorney, consultant . . . .”).
  45
       Peat, Marwick, Mitchell & Co. v. West, 748 F.2d 540, 542 (10th Cir. 1984).
  46
       Hickman v. Taylor, 329 U.S. 495, 510, 510–11 (1947).
  47
    In re Symbol Techs., Inc., No. 05-cv-3923 (DRH) (AKT), 2017 WL 1233842 (E.D.N.Y. March
  31, 2017).
  48
     Banks v. Office of the Senate Sergeant-at-Arms, 228 F.R.D. 24, 26-27 (D.D.C. 2005) (“Hence,
  if the same or essentially similar documents would have been created whether or not in litigation
  was foreseen, it [cannot] fairly be said that they were created because of actual or impending
  litigation.”).

                                                    14
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1470 Page 15 of 27




  purpose and not because of litigation, such documents are not entitled to protection as work

  product.

                                               DISCUSSION

          The court next addresses the documents listed in the Defendants’ privilege log and

  provided to the court for in camera review pursuant to the categories described below. The court

  (I) first addresses its general framework for determining whether a document in this case is

  properly classified as privileged and (II) then addresses individual documents.

    I.    GENERAL FRAMEWORK

          As a general framework, the court divides the documents for which Defendants assert

  privilege into three categories. First, the court presents the emails for which it finds attorney-

  client privilege. Second, the court discusses the emails that are not privileged. Finally, the court

  discusses the attachments that are and are not privileged.

              A. Privileged Emails

          The following emails and attachments constitute confidential communications between

  client and counsel for the purposes of obtaining or rendering legal advice. Because these emails

  and the documents attached to the emails are protected by the attorney-client privilege, the court

  finds it immaterial whether these emails are also afforded protection under the work product

  doctrine. These documents are as follows: 1-2, 3 (in part), 4-5, 6-9 (in part), 10-23, 24 (in part),

  25, 26-29 (in part), 30, 31-32 (in part), 33, 34-36 (in part), 37-39, 40-42 (in part), 43-46, 47-49

  (in part), 50.1, 51 (in part), 51.1, 52-53, 54 (in part), 55.1, 56.1, 57.1, 57.2, 58, 58.1, 60-61 (in

  part), and 62.1. The rulings on these documents are set forth in detail in the table below.




                                                     15
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1471 Page 16 of 27




               B. Nonprivileged Emails

            The documents in this category consist of email strings discussing plan administration

  documents generated in response to a request for plan documents among Defendants’ employees

  and in-house and outside counsel. A significant portion of the emails submitted for in camera

  review fall outside of the scope of attorney-client privilege because they clearly do not seek or

  convey legal advice. For example, several of the contested emails respond to a previous email;

  the totality of such responses consist of “Sounds good,” 49 or “Thank you.” 50 These responses

  neither seek nor convey legal advice and revelation of these words would not reveal any

  confidential client communications. Similarly, several disputed emails concern scheduling and

  status updates without relation to legal analysis. Therefore, they are not privileged.

            The remaining emails primarily include emails that reference the policy documents that

  the employee has been asked to internally locate to provide to counsel. Defendants argue that

  these emails are protected because identification of the plan documents would tend to reveal the

  nature of a privileged communication addressed to counsel. Defendants’ argument on this point

  however is unconvincing because it fails to square with the well-established rule that

  communications that merely convey factual information to an attorney without expressly seeking

  or receiving legal advice are not privileged. 51 Accordingly, courts have long held that

  communications that discuss and exchange routine administrative paperwork are not privileged




  49
       Privilege Log 3.
  50
       Privilege Log 17.
  51
     Upjohn, 449 U.S. at 389 (setting set forth the basic relationship between privileged attorney-
  client communications and factual information accompanying those communications: “The
  privilege only protects disclosure of communications; it does not protect disclosure of the
  underlying facts by those who communicated with the attorney.”).

                                                   16
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1472 Page 17 of 27




  where no legal advice is conveyed. 52 Here, the substance of the challenged emails relates only to

  the existence of the commercial documents to which the subject matter of the communications

  are purely factual and revelation of the communications would not reveal whatever legal analysis

  was provided in relation to the document.

           Having found the emails are not subject to attorney-client privilege, the court next

  examines whether these emails are nonetheless afforded work-product protection. Having

  examined the emails the court concludes that none of these emails involve legal strategy, reveal

  attorney impressions, or were made in anticipation of litigation. Instead, these emails constitute

  nothing more than internal dialogue between IHC and SelectHealth employees to facilitate a

  document request and are without indication that such communications would not have occurred

  but for the pendency or imminence of litigation.

           Defendants have not adequately demonstrated that, under the circumstances, reviewing

  and redacting the strings at issue would be unduly burdensome. Therefore, Defendants may not

  withhold the entirety of a conversation merely because one portion of such communication is

  subject to privilege. 53 Instead, Defendants must selectively redact the document in question and

  produce any non-privileged portions as described in the table below.

               C. Nonprivileged Attachments to Emails

           All the documents in this category, aside from those already found privileged in supra

  I.A., fall outside the scope of attorney-client privilege and work product because they contain

  only factual information that are not independently privileged, do not reveal privileged


  52
       Kleeberg, 2019 WL 2085412, at *17 (collecting cases).
  53
    AU New Haven, LLC v. YKK Corp., No. 15-CV-03411 (GHW)(SN), 2016 WL 6820383, at *8
  (S.D.N.Y. Nov. 18, 2016); see also Adams, 2003 WL 23787856, *20 (holding that twenty-word
  sentence providing legal advice could be redacted from email while remainder of email should
  be produced).

                                                   17
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1473 Page 18 of 27




  communications, and were not created in anticipation of litigation. This category of documents is

  comprised of policy documents, plan documents, administrative services agreements, and other

  commercial documents generated and utilized by Defendants in the course of business. And, as

  discussed above, pre-existing, non-privileged documents do not magically become privileged

  merely by sending them to counsel even if part of a request to obtain legal advice. 54

            Defendants’ argument to withhold the pre-existing, non-privileged attachments does not

  fare any better under the work product doctrine. Indeed, as discussed above, “if the same or

  essentially similar documents would have been created whether or not in litigation was foreseen,

  it [cannot] fairly be said that they were created because of actual or impending litigation.” 55 The

  attachments in this category had nothing to do with litigation and were prepared so that

  Defendants could conduct their business—not to litigate a particular dispute.

            Almost all the documents attached to emails are nonprivileged and must be produced

  because they are purely factual documents that are neither independently privileged nor created

  in the anticipation of litigation, and their revelation will not reveal any confidential client

  communications. Rather, the attachments that Defendants have withheld are business documents

  that are widely available both internally and externally and were created for purposes of

  business. For instance, attachments withheld at privileged include documents such as,

  “Administrative Services Agreement Between SelectHealth and IHC,” 56 “Administrative Policy

  Medical Necessity,” 57 Medical Policy Psychiatric Residential Treatment Centers,” 58 “2018 Adult


  54
       Fisher, 425 U.S. at 404.
  55
       Banks, 228 F.R.D. at 26-27.
  56
       Privilege Logs 11.1 and 15.1.
  57
       Privilege Log 16.3.
  58
       Privilege Logs 46.2, 46.3.

                                                    18
Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1474 Page 19 of 27




  Geriatric Psychiatry Criteria,” 59 and “IHC Administrative Services Agreement.” 60 Accordingly,

  the email attachments must be disclosed—even if attached to a privileged email—because the

  attachments neither contain nor refer to legal advice. The rulings for all documents are set forth

  below.

   II.      INDIVIDUAL DOCUMENT REVIEW

            Finally, the court renders individual rulings for each document withheld as privileged.

  With the above legal principles in mind, the court reviewed each email and attachment separately

  to determine whether attorney-client privilege or the work product doctrine applies. The court’s

  rulings with respect to each document in the privilege log and submitted in camera is provided in

  the table below. Where the court rules that a document, or portion thereof, is not privileged and

  must be turned over, Defendants must do so within ten (10) days of this Order. 61




  59
       Privilege Logs 46.7.
  60
       Privilege Logs 46.10.
  61
    Rule 37 provides that when the court grants in part and denies in part a motion compelling
  discovery, it may “apportion the reasonable expenses for the motion.” Fed. R. Civ. P.
  37(a)(5)(C). Based upon the arguments presented, the court concludes that Defendants’ position
  was substantially justified. Fed. R. Civ. P. 37(a)(5)(A)(ii). A party’s litigation position is
  substantially justified “if it has a reasonable basis in both law and fact.” Hanover Potato Prods.,
  Inc. v. Shalala, 989 F.2d 123, 128 (3d Cir. 1993). Although the court ruled against some of
  Defendants’ arguments, their arguments generally contained reasonable factual and legal bases in
  which to resist an award of fees. Therefore, the court declines to impose fees.


                                                    19
      Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1475 Page 20 of 27

    Privilege
                       Privilege Asserted                             Ruling                            Description
     Log #
1                Attorney Client Privilege &   ACP                                                  Need not produce
                 Work Product

1.1              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.2              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.3              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.4              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.5              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.6              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.7              Attorney Client Privilege &   NP, not legal advice or legal strategy; primary      Produce
                 Work Product                  purpose of the communication is business related
                                               and involves fulfillment of routine functions
1.8              Attorney Client Privilege &   NP, not legal advice or legal strategy; primary      Produce
                 Work Product                  purpose of the communication is business related
                                               and involves fulfillment of routine functions
1.9              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.10             Attorney Client Privilege &   NP, not legal advice or legal strategy; primary      Produce
                 Work Product                  purpose of the communication is business related
                                               and involves fulfillment of routine functions
1.11             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
1.12             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                 Work Product                  litigation; disclosure of document does not reveal
                                               substance of ACP 1 communication
2                Attorney Client Privilege     ACP                                                  Need not produce
3                Attorney Client Privilege     Top email NP, not legal advice or legal strategy     Produce with
                                               ACP: Remaining emails                                appropriate
                                                                                                    redactions
4                Attorney Client Privilege     ACP                                                  Need not produce
4.1              Attorney Client Privilege     NP, not legal advice; disclosure of document does    Produce
                                               not reveal substance of ACP 4 communication

5                Attorney Client Privilege     ACP                                                  Need not produce
5.1              Attorney Client Privilege     NP, not legal advice; disclosure of document does    Produce
                                               not reveal substance of ACP 5 communication




                                                        20
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1476 Page 21 of 27
6               Attorney Client Privilege     Top two emails NP, not legal advice                  Produce with
                                              ACP: Remaining emails                                appropriate
                                                                                                   redactions
7               Attorney Client Privilege     Top three emails NP, not legal advice                Produce with
                                              ACP: Remaining emails                                appropriate
                                                                                                   redactions
8               Attorney Client Privilege     Top four emails NP, not legal advice                 Produce with
                                              ACP: Remaining emails                                appropriate
                                                                                                   redactions
9               Attorney Client Privilege     Top five emails NP, not legal advice                 Produce with
                                              ACP: Remaining emails                                appropriate
                                                                                                   redactions
10              Attorney Client Privilege     ACP                                                  Need not produce
10.1            Attorney Client Privilege     NP, not legal advice; disclosure of document does    Produce
                                              not reveal substance of ACP 10 communication

11              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

11.1            Attorney Client Privilege &   NP, not legal advice; disclosure of document does    Produce
                Work Product                  not reveal substance of ACP 11 communication

12              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

13              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

13.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation; disclosure of document does not reveal
                                              substance of ACP 13 communication
14              Attorney Client Privilege     ACP                                                  Need not produce
15              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

15.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 15 communication
16              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

16.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation; disclosure of document does not reveal
                                              substance of ACP 16 communication
16.2            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation; disclosure of document does not reveal
                                              substance of ACP 16 communication
16.3            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation; disclosure of document does not reveal
                                              substance of ACP 16 communication
17              Attorney Client Privilege     ACP                                                  Need not produce
18              Attorney Client Privilege     ACP                                                  Need not produce
19              Attorney Client Privilege     ACP                                                  Need not produce
20              Attorney Client Privilege     ACP                                                  Need not produce


                                                       21
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1477 Page 22 of 27
21              Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

22              Attorney Client Privilege     ACP                                                   Need not produce
23              Attorney Client Privilege     ACP                                                   Need not produce
24              Attorney Client Privilege     Top email NP, not legal advice                        Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
25              Attorney Client Privilege     ACP                                                   Need not produce
26              Attorney Client Privilege     Top email NP, not legal advice                        Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
27              Attorney Client Privilege     Top two emails NP, not legal advice                   Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
28              Attorney Client Privilege     Second email NP, not legal advice                     Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
29              Attorney Client Privilege &   Second email NP, not legal advice or legal strategy   Produce with
                Work Product                  ACP: Remaining emails                                 appropriate
                                                                                                    redactions
29.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 29 communication
30              Attorney Client Privilege     ACP                                                   Need not produce
31              Attorney Client Privilege &   Third email NP, not legal advice or legal strategy    Produce with
                Work Product                  ACP: Remaining emails                                 appropriate
                                                                                                    redactions
32              Attorney Client Privilege     Top email NP, not legal advice                        Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
33              Attorney Client Privilege     ACP                                                   Need not produce
34              Attorney Client Privilege     Top email NP, not legal advice                        Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
35              Attorney Client Privilege     First email NP, not legal advice                      Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
36              Attorney Client Privilege     First two emails NP, not legal advice                 Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
37              Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

38              Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

39              Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

40              Attorney Client Privilege &   First two emails NP, not legal advice or legal        Produce with
                Work Product                  strategy                                              appropriate
                                              ACP: Remaining emails                                 redactions


                                                       22
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1478 Page 23 of 27
41              Attorney Client Privilege &   First three emails NP, not legal advice or legal     Produce with
                Work Product                  strategy                                             appropriate
                                              ACP: Remaining emails                                redactions
42              Attorney Client Privilege &   First four emails NP, not legal advice or legal      Produce with
                Work Product                  strategy                                             appropriate
                                              ACP: Remaining emails                                redactions
43              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

43.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 43 communication
43.2            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 43 communication
43.3            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 43 communication
44              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

44.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 44 communication
45              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

46              Attorney Client Privilege &   ACP                                                  Need not produce
                Work Product

46.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.2            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.3            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.4            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.5            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.6            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.7            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.8            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
46.9            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
                                                       23
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1479 Page 24 of 27
46.10           Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 46 communication
47              Attorney Client Privilege &   First email NP, not legal advice or legal strategy    Produce with
                Work Product                  ACP: Remaining emails                                 appropriate
                                                                                                    redactions
47.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 47 communication
48              Attorney Client Privilege     First two emails NP, not legal advice                 Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
49              Attorney Client Privilege &   First email NP, not legal advice or legal strategy    Produce with
                Work Product                  ACP: Remaining emails                                 appropriate
                                                                                                    redactions
49.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP/WP 49 communication
50              Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation

50.1            Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

51              Attorney Client Privilege &   Second email NP, not legal advice or legal strategy   Produce with
                Work Product                  ACP: Remaining emails                                 appropriate
                                                                                                    redactions
51.1            Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

52              Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

53              Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

53.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 53 communication
53.2            Attorney Client Privilege &   NP, not legal advice or created in anticipation of    Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of ACP 53 communication
54              Attorney Client Privilege     First email NP, not legal advice or legal strategy    Produce with
                                              ACP: Remaining emails                                 appropriate
                                                                                                    redactions
55              Attorney Client Privilege &   NP, not legal advice or legal strategy                Produce
                Work Product

55.1            Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product

56              Attorney Client Privilege &   NP, not legal advice or legal strategy                Produce
                Work Product

56.1            Attorney Client Privilege &   ACP                                                   Need not produce
                Work Product



                                                       24
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1480 Page 25 of 27
57              Attorney Client Privilege &   NP, not legal advice or legal strategy                  Produce
                Work Product

57.1            Attorney Client Privilege &   ACP                                                     Need not produce
                Work Product

57.2            Attorney Client Privilege &   ACP                                                     Need not produce
                Work Product

58              Attorney Client Privilege &   ACP                                                     Need not produce
                Work Product

58.1            Attorney Client Privilege &   ACP                                                     Need not produce
                Work Product

59              Attorney Client Privilege &   NP, not legal advice or legal strategy                  Produce
                Work Product

60              Attorney Client Privilege     Second, third, fourth, and fifth emails NP, not legal   Produce with
                                              advice or legal strategy                                appropriate
                                              ACP: First email                                        redactions
61              Attorney Client Privilege &   First, third, fourth, fifth, and sixth emails NP, not   Produce with
                Work Product                  legal advice or legal strategy                          appropriate
                                              ACP: Second email                                       redactions
61.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation, disclosure of document does not reveal
                                              substance of second email communication in 61
62              Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

62.1            Attorney Client Privilege &   ACP                                                     Need not produce
                Work Product

63              Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.2            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.3            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.4            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.5            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.6            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.7            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation

63.8            Attorney Client Privilege &   NP, not legal advice or created in anticipation of      Produce
                Work Product                  litigation



                                                       25
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1481 Page 26 of 27
63.9            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.10           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.11           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.12           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.13           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.14           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.15           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.16           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.17           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.18           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.19           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.20           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.21           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

63.22           Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64.1            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64.2            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64.3            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64.4            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64.5            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation

64.6            Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                Work Product                  litigation


                                                       26
     Case 2:18-cv-00807-RJS-JCB Document 142 Filed 02/08/21 PageID.1482 Page 27 of 27
64.7              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.8              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.9              Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.10             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.11             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.12             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.13             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.14             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.15             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.16             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.17             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

64.18             Attorney Client Privilege &   NP, not legal advice or created in anticipation of   Produce
                  Work Product                  litigation

65                Attorney Client Privilege     NP, not legal advice or created in anticipation of   Produce
                                                litigation



        IT IS SO ORDERED.

        DATED this 5th day of February 2021.

                                                               BY THE COURT:



                                                               JARED C. BENNETT
                                                               United States Magistrate Judge




                                                         27
